UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4801
JOE HEMINGWAY,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4811
JOE HEMINGWAY,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
          for the District of South Carolina, at Florence.
             C. Weston Houck, Senior District Judge.
                    (CR-02-1015; CR-03-110)
                      Submitted: April 26, 2004
                       Decided: May 12, 2004
  Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL
David B. Betts, Columbia, South Carolina, for Appellant. Arthur
Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.
2                    UNITED STATES v. HEMINGWAY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Joe Hemingway pled guilty before a magistrate judge to conspiracy
to possess with intent to distribute less than fifty kilograms of mari-
juana, in violation of 21 U.S.C. §§ 841(b)(1)(D), 846 (2000), and
being a felon in possession of a firearm or ammunition, in violation
of 18 U.S.C. § 922(g) (2000). The district court sentenced Heming-
way to sixty months on the drug charges and sixty-three months on
the armed felon charge, to run concurrently, followed by three years
of supervised release. Hemingway appeals his conviction and sen-
tence. Counsel has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), raising two issues but stating that, in his
view, there are no meritorious grounds for appeal. Hemingway was
informed of his right to file a pro se supplemental brief and has done
so. Finding no reversible error, we affirm.

   Counsel first questions whether the magistrate judge properly con-
ducted the Fed. R. Crim. P. 11 colloquy. Our review of the record
leads us to conclude that there is no plain error in the plea proceeding.
See United States v. Martinez, 277 F.3d 517, 524-25 (4th Cir.) (dis-
cussing standard of review), cert. denied, 537 U.S. 899 (2002). The
magistrate judge fully complied with the mandate of Rule 11 in
accepting Smith’s guilty plea. See United States v. Osborne, 345 F.3d
281, 288 (4th Cir. 2003) (holding that taking a guilty plea is permissi-
ble as "additional duty" for magistrate judge and that de novo review
by district court is not required unless parties so demand).

   Next, counsel raises as a potential issue the district court’s adoption
of the statements in the presentence report as the factual findings for
sentencing purposes. Hemingway withdrew all his objections to the
presentence report. We find no clear error in the district court’s adop-
tion of the presentence report. See United States v. Nale, 101 F.3d
1000, 1003 (4th Cir. 1996) (stating standard of review).
                     UNITED STATES v. HEMINGWAY                        3
   Finally, in his pro se supplemental brief, Hemingway contests the
district court’s application of the U.S. Sentencing Guidelines Manual
(2002). Our review of the record leads us to conclude that there is no
plain error in the application of the sentencing guidelines. Nale, 101
F.3d at 1003. Further, Hemingway’s sentence is within the applicable
sentencing guidelines range and is below the ten-year statutory maxi-
mum. See 18 U.S.C. § 924(a)(2) (2000) (setting forth statutory maxi-
mum for violation of § 922(g)). Hemingway’s challenge to the court’s
imposition of a sentence within a properly calculated guideline range
does not state an appealable question under 18 U.S.C. § 3742(a)
(2000). See United States v. Porter, 909 F.2d 789, 794 (4th Cir.
1990).

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm Hem-
ingway’s conviction and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED